Citation Nr: 1716884	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for patellofemoral syndrome of the right knee, for the period from January 15, 2008 until April 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 until June 1979 and February 1991 until October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office
 (RO) in Nashville, Tennessee, which granted service connection for patellofemoral syndrome of the right knee at 10 percent disabling. The Veteran's right knee disability was subsequently increased to 40 percent disabling effective April 15, 2010, in a June 2010 rating decision. The issue on appeal is whether the Veteran is entitled to a higher initial rating in excess of 10 percent disabling from January 15, 2008 until April 14, 2010. 

In October 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record and has been reviewed.

In a December 2015 decision, the Board denied the Veteran's claim for entitlement to an initial rating in excess of 10 percent disabling for patellofemoral syndrome of the right knee, for the period from January 15, 2008 until April 14, 2010. In response to the December 2015 decision denying the claim, the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (CAVC). In August 2016, the Court granted a Joint Motion Remand (JMR) filed by the parties, which requested a vacatur and remand of the December 2015 decision addressing the claim. The appeal was returned to the Board for compliance with the August 2016 JMR. In October 2016, the Board remanded the issue for further development.



FINDING OF FACT

The evidence demonstrates that prior to April 15, 2010 the Veteran's patellofemoral syndrome of the right knee was manifested by subjective complaints of pain, stiffness, weakness, decreased speed, and limited flexibility. Objectively the Veteran's right knee was manifested by range of motion from 0 to 90 degrees or greater in right leg flexion and 10 to 0 degrees in right leg extension.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee, for the period from January 15, 2008 until April 14, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. While the present level of disability may be of primary concern, see, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Board observes that at the time of an initial rating, separate ratings can be assigned for different periods of times based on the facts found - a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). It is well to observe that "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2016), see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2016).

Flexion and Limitation of the Lower Extremity

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more. A 10 percent rating is warranted for leg flexion limited to 45 degrees. A 20 percent evaluation is for leg flexion limited to 30 degrees. A 30 percent evaluation is for leg flexion limited to 15 degrees. 

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees. A 40 percent evaluation is for leg extension limited to 30 degrees. A 50 percent evaluation is for leg extension limited to 45 degrees. 

In VAOPGCPREC 9 - 2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. 

Instability of the Knee

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A February 2008 VA medical examination of the right knee reflects the Veteran's subjective complaints of moderate pain, right side instability, right side pain, no stiffness, right knee weakness, and moderate flare-ups which further limits walking and last approximately 1 to 2 days. Objectively, the report reflects no inflammatory arthritis, no joint ankyloses, crepitus, edema, effusion, tenderness, no instability, and painful movement with knee grinding. The examination further reflects right knee flexion with active motion of 0 to 105 degrees, with pain at 90 degrees and right knee flexion with passive motion of 0 to 110 degrees, with pain at 90 degrees. The examination further noted the Veteran's right knee leg extension with active motion from 90 to 0 degrees with no pain and right knee leg extension with passive motion from 90 to 0 degrees with no pain. There was no additional loss of motion on repetitive testing.

An August 2009 VA medical examination of the right knee reflects the Veteran's subjective complaints of right knee giving away, instability, pain, weakness, no stiffness, decreased speed, no subluxation or dislocation, some limited flexibility and popping, inflammation and severe flare-ups occurring 2 to 3 times a week lasting 1 to 2 days. Objectively, the report reflects no inflammatory arthritis, no loss of bone, bony joint enlargement, crepitus, mild edema, tenderness, some weakness, grinding, no instability, subpatellar tenderness, and no ankylosis. In regard to the Veteran's right knee range of motion, the Veteran's right knee leg flexion with active motion was 0 to 95 degrees and normal right knee extension of 0 degrees, with no objective evidence of pain on repetitive motion. Lastly there was no additional loss of motion on repetitive testing. 

The Veteran was provided a VA medical examination on April 15, 2010. The examination reflects the Veteran with crepitus, grinding, bony joint enlargement, edema, effusion, no clicking, no ankylosis, and no instability. In regard to the Veteran's right knee range of motion, the Veteran's right knee leg flexion was 0 to 90 degrees and right leg extension limited to 20 degrees. The examination reflects additional loss of motion limited to 25 degrees for the Veteran's right leg extension on repetitive testing.

As the Board noted above, the issue on appeal was remanded in October 2016 for further development. The Board remanded the issue for a retrospective opinion assessing the Veteran's right knee disability for the period from January 15, 2008 until April 14, 2010, in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016). Relying on the Court's holding in Correia, the Board found a retrospective medical evaluation necessary under 38 C.F.R. § 3.159 (c)(4). Specifically, the Board found that the February 2008, August 2009, and April 2010 VA examination reports did not meet the specifications of Correia; as the examinations did not contain range of motion testing of the Veteran's right knee in the areas of active motion, passive motion, in weight-bearing, and nonweight-bearing.

In a November 2016 VA retrospective examination/opinion, the examiner explained that with the passing of time, the standard for measuring and recording the status of a disability has changed. While summarizing the above VA medical examinations, the examiner explained that an opinion based on missing information that "might" have been addressed would not be medically valid for any provider. The examiner noted that it would be mere speculation for any medical provider to "fill in the blanks" in regard to the missing information in the above examinations. While the examiner was unable to speculate on what the Veteran's right knee range of motions "would have" been, the Board finds the November 2016 examiner's rationale and discussion to be adequate. 

For the reasons below, the Board finds that an initial rating in excess of 10 percent disabling, prior to April 15, 2010, for the Veteran's patellofemoral syndrome of the right knee is not warranted.

A rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524   (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86). The medical evidence reflects that the Veteran's right knee has range of motion from at least 0 to 90 degrees in regard to flexion, and the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. (See August 2009 VA medical examination).

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. While the Veteran has complained of right knee instability; joint instability can be objectively diagnosed upon clinical examination. Thus, even if the Veteran sincerely believes that his knee experiences stability, instability itself, can be clinically tested for and diagnosed. Thus, the Board finds the objective testing reflecting no instability or subluxation, more probative than the Veteran's lay statements in this regard. As such, a rating under this diagnostic code is not applicable. 

A rating under DC 5258 is not warranted because the evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. While the claims folder reflects that the Veteran was positive for pain, effusion, and edema, the clinical evidence does not reflect the Veteran with a dislocated semilunar cartilage in the right knee.

A rating under DC 5259 is not warranted because the evidence does not reflect symptoms in regard to the removal of semilunar cartilage.

A rating under DC 5260 is not applicable. A 10 percent rating is warranted for leg flexion limited to 45 degrees. The Veteran's right leg flexion is limited at 90 degrees due to pain. 

A rating under DC 5261 is not applicable. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent rating is warranted for leg extension limited to 15 degrees. Here, the Board finds that a rating in excess of 10 percent prior to April 15, 2010 is not warranted. The first clinical evidence that the Veteran's right leg extension was limited by 15 degrees or more is the April 15, 2010 VA medical examination. Prior to April 15, 2010, the clinical evidence does not reflect that the Veteran's right leg extension was limited by more than 10 degrees. (See July 2008 private medical record). As such, the Veteran is not entitled to a rating in excess of 10 percent disabling prior to April 15, 2010, based on DC 5261.

The Board acknowledges the Veteran's functional limitations on standing, walking, and the effect on his occupation due to the pain associated with his right knee disability. However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011). In this case both the February 2008 and August 2009 VA medical examinations note the Veteran's right knee disability functional effect as decrease mobility. However, limited mobility/decrease range of motion is appropriately contemplated within the criteria. As such, the Board does not find that an increased rating is warranted for the Veteran's noted functional loss in excess of the provided 10 percent already granted for painful and limited motion.

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum.

In addition to the clinical findings, the Board has also considered the Veteran's statements regarding his pain, weakness (to include subjective complaints of instability), and stiffness. However, the Board finds that the Veteran's listed disability symptoms do not warrant any additional increased ratings at this time as his impairments are contemplated in the currently assigned ratings.

In conclusion, based on the objective clinical evidence, to include the Veteran's subjective complaints, the Board finds that an initial rating in excess of 10 percent disabling for patellofemoral syndrome of the right knee for the period from January 15, 2008 until April 14, 2010 is denied.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's right knee disability are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's right knee disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his right knee disability. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial rating in excess of 10 percent disabling for patellofemoral syndrome of the right knee for the period from January 15, 2008 until April 14, 2010 is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


